Exhibit 10.1






ZALICUS






January 4, 2013




Justin Renz

Executive Vice President, Chief Financial Officer and Treasurer c/o Zalicus Inc.

245 First Street Cambridge, MA 02142



Re: Severance Arrangements






Dear Justin:




     As we discussed, this letter describes the separation pay and benefits that
will be provided to you in the event that Zalicus Inc. (the “Company”)
terminates your employment other than for Cause (as defined below) or you
terminate your employment for Good Reason (as defined below).

     If (i) the Company terminates your employment other than for Cause (as
defined below) or (ii) you terminate your employment for Good Reason (as defined
below) upon written notice to the Company setting forth in reasonable detail the
nature of such Good Reason, whether before or after a Change of Control (as
defined below), then the Company: (A) shall provide you eighteen (18) months of
severance pay, at the rate of your base pay in effect immediately prior to the
termination, payable in a lump sum within five (5) business days after the
effective date of the separation agreement described below; (B) shall pay the
premium cost of your participation in the Company’s group medical and dental
plans for a period of eighteen (18) months following the date of termination,
provided that you are entitled to continue such participation under applicable
law and plan terms; and (C) shall cause to become vested on the date of
termination 100% of any options previously granted to you which remain unvested
on that date and you shall be entitled to not less than ninety (90) days
following the date of termination to exercise all or any portion of such
options, provided that in no event may the exercise date extend beyond the
original maximum term of the option.

     In the event that it is determined that any payments or benefits provided
by the Company to you or for your benefit, either under this Agreement or
otherwise, will be subject to the excise tax imposed by Section 4999 of the
Internal Revenue Code or any successor provision (“Section 4999”), you may elect
either to pay such excise tax or to have such payments and benefits reduced to
the extent necessary so that you shall not be liable for any such excise tax.

     “Cause” for termination means: (i) your conviction of a felony; (ii) your
willful failure to perform (other than by reason of disability), or gross
negligence in the

--------------------------------------------------------------------------------

performance of, your duties and responsibilities, which failure or negligence
continues or remains uncured after thirty (30) days’ written notice to you
setting forth in reasonable detail the nature of such failure or negligence;
(iii) material breach by you of any provision of any agreement between you and
the Company, which breach continues or remains uncured after thirty (30) days’
written notice to you setting forth in reasonable detail the nature of such
breach; or (iv) material fraudulent conduct by you with respect to the Company.

     A “Change of Control” shall be deemed to have occurred when any of the
following events takes place: (i) any Person is or becomes the beneficial owner
(as defined in Rule 13d-3 under the Securities and Exchange Act of 1934, as
amended), directly or indirectly, of fifty (50%) percent or more of the
outstanding common stock of the Company; (ii) a sale, merger or consolidation
after which securities possessing more than fifty (50%) percent of the total
combined voting power of the Company’s outstanding securities have been
transferred to or acquired by a Person or Persons different from the Persons who
held such percentage of the total combined voting power immediately prior to
such transaction; (iii) the sale, transfer or other disposition of all or
substantially all of the Company’s assets to one or more Persons (other than a
wholly owned subsidiary of the Company or a parent company whose stock ownership
after the transaction is the same as the Company’s ownership before the
transaction); or (iv) an acquisition, merger or similar transaction or a
divestiture of a substantial portion of the Company’s business after which your
role is not substantially the same as such role prior to the transaction. For
purposes of this Change of Control definition, “Person” means an individual, a
corporation, a limited liability company, an association, a partnership, an
estate, a trust and any other entity or organization, other than the Company or
any persons or entities directly or indirectly controlling, controlled by or
under common control with the Company, where control may be by either management
authority or equity interest.

     “Good Reason” for termination by you means (i) the Company materially
reducing the scope of your duties and responsibilities or materially demoting or
reducing your authority; (ii) a material change to your primary place of
employment with the Company, which results in the Company changing your primary
place of employment to a location that is more than fifty (50) miles from your
primary place of employment with the Company immediately prior to such change;
or (iii) the Company materially reducing your base salary.

     In order to receive any severance pay, benefit premium contributions or
vesting of stock options under this Agreement, you must execute, and not revoke,
a separation agreement that includes a general release of claims in a form
required by the Company.

     If at the time of your separation from service, you are a “specified
employee,” as hereinafter defined, any and all amounts payable under this
Agreement in connection with such separation from service that constitute
deferred compensation subject to Internal Revenue Code, § 409A (“Section 409A”),
as determined by the Company in its sole discretion, and that would (but for
this sentence) be payable within six months

--------------------------------------------------------------------------------

following such separation from service, shall instead be paid on the date that
follows the date of such separation from service by six (6) months. For purposes
of the preceding sentence, “separation from service” shall be determined in a
manner consistent with subsection (a)(2)(A)(i) of Section 409A and the term
“specified employee” shall mean an individual determined by the Company to be a
specified employee as defined in subsection (a)(2)(B)(i) of Section 409A.

You agree that you will not disclose this letter or any of its terms, except to
members of your immediate family and to your legal and tax advisors. You agree
that you are not entitled to any separation pay or benefits other than those
described in this Agreement, including without limitation, the separation pay
and benefits provided by both (i) the offer letter, dated as of August 31, 2006,
between you and the Company and (ii) the severance agreement, dated as of
December 17, 2008, between you and the Company. This Agreement shall inure to
the benefit of and be binding upon the Company and its successors and assigns.

If the foregoing is acceptable to you, please sign the enclosed copy of this
letter and return it to me.



Sincerely,






/s/ Mark Corrigan
Mark Corrigan
President and Chief Executive Officer






ACCEPTED AND AGREED:






/s/ Justin A. Renz

Dated: January 4, 2013




--------------------------------------------------------------------------------